William Truman Denney was charged in the county court of Craig county with the offense of "driving a motor vehicle while under the influence of intoxicating liquor"; was tried, convicted, and a fine of $50 and 30 days in jail assessed by the jury.
No appearance was made by defendant at the time this case was set for oral argument, and no brief has been filed in his behalf. On November 21, 1947, a motion was filed by the Attorney General to dismiss the appeal for the reason that "the attempted appeal was not filed in this court until 122 days after the date of said sentence." No response has been filed to this motion, which was served on counsel for defendant by mailing him a copy thereof on November 19, 1947.
An examination of the record sustains the facts set forth in the motion of the state to dismiss the appeal.22 O. S. 1941, § 1054; Clasby v. State, 87 Okla. Cr. 173, 196 P.2d 541; Loving v. State, 87 Okla. Cr. 150, 196 P.2d 519; Butler v. State,83 Okla. Cr. 105, 173 P.2d 453; Jackson v. State, 86 Okla. Cr. 6,188 P.2d 878; Davidson v. State, 82 Okla. Cr. 152,167 P.2d 381. *Page 385 
For the reasons above stated, the motion to dismiss the appeal is sustained, and the case remanded to the trial court, with directions to enforce its judgment and sentence.
JONES and BRETT, JJ., concur.